U.S. Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.T., Appellant
and
DEPARTMENT OF THE ARMY, FIRE
EMERGENCY SERVICES, Fort Carson, CO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1717
Issued: February 26, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 11, 2013 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) decisions dated February 12 and June 12, 2013. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has more than a two percent permanent impairment
of his right lower extremity; (2) whether OWCP utilized the correct pay rate in issuing
appellant’s schedule award payment; and (3) whether OWCP properly refused to reopen
appellant’s case for reconsideration of his claim under 5 U.S.C. § 8128.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
Appellant, a 43-year-old firefighter, injured his right knee on May 19, 1997 when he
slipped while working on a wet roof. He filed a claim for benefits, which OWCP accepted for
right plantar fibromatosis and right knee strain. The record indicates that appellant did not stop
work.
In a May 21, 2010 report, received by OWCP on December 22, 2010, Dr. Ken A. Stone,
Board-certified in occupational medicine, rated a two percent impairment of the right lower
extremity pursuant to the American Medical Association, Guides to the Evaluation of Permanent
Impairment (sixth edition) (A.M.A., Guides). He stated that appellant had sustained multiple
work-related injuries to the anterior region of the right knee which caused deep joint pain with
flexion. On examination Dr. Stone stated that appellant had ongoing moderate stiffness,
intermittent mild swelling, and moderate pain with walking on flat surfaces and going up and
down stairs. He advised that appellant had palpation tenderness in the joint line, with the medial
being greater than the lateral. Dr. Stone noted that appellant underwent a magnetic resonance
imaging (MRI) scan on January 12, 2010 which revealed a grade 2-3 patellofemoral
chondromalacia involving the patella and trochlea, with mild medial femoral condyle cartilage
changes were present. He stated that x-rays of the right knee did not reveal any cartilage
intervals less than four millimeters and showed no significant difference from the left side.
Dr. Stone stated that, under Table 16-3, Knee Regional Grid, Lower Extremity
Impairments, at page 509 of the A.M.A., Guides;2 the section pertaining to contusion or other
soft tissue lesion impairments, appellant’s right knee condition yielded a class 1 rating for
muscle/tendon with palpation findings in the right knee. He stated that the diagnosis-based
impairment for patellofemoral or joint arthritis of the knees was class 0, since the cartilage
intervals by x-ray were not sufficiently decreased; he chose the diagnosis of tendinitis, class 1
mild problem, for rating appellant’s knee impairment. Using the Adjustment Grid, Functional
History, at Table 16-6, page 516 of the A.M.A., Guides,3 Dr. Stone found that appellant had a
grade modifier of two for functional history based on his score of 37 for a daily activities lower
limb questionnaire; with regard to physical examination, he assigned a grade modifier of one, for
a mild problem, for minimal palpatory findings, consistently documented, without observed
abnormalities, pursuant to Table 16-7, Section 16.3b, page 517 of page 509 of the A.M.A.,
Guides, the tables pertaining to rating lower extremity impairments based on physical
examination. Dr. Stone found a grade modifier of zero for clinical studies, a mild problem
pursuant to Table 16-8, page 519 of the A.M.A., Guides4 based on clinical studies.
Based on the above findings Dr. Stone applied the net adjustments from functional
history, physical examination and clinical studies, with grade modifiers of two plus zero plus

2

A.M.A., Guides 509.

3

Id. at 516.

4

Id. at 519.

2

one, at the net adjustment formula at page 521 of the A.M.A., Guides. This yielded a diagnosis
of class 1, mild problem, for a remaining C, a two percent lower extremity impairment.5
In an April 20, 2011 report, an OWCP medical adviser rated a two percent impairment of
the right lower extremity for tendinitis, pursuant to the A.M.A., Guides. He concurred with
Dr. Stone’s findings regarding the grade modifiers for functional history and physical
examination. However, the medical adviser found that the grade modifier for clinical studies
was one, for mild findings based on the January 12, 2010 MRI scan, which showed a grade 2-3
patellofemoral chondromalacia involving the patella and trochlea and mild medial femoral
condyle cartilage changes. He advised that these findings showed mild prepatellar and
prepatellar tendon subcutaneous edema. Using the Adjustment Grid, Functional History, at
Table 16-6, page 516 of the A.M.A., Guides,6 the medical adviser found that appellant had a
grade modifier of one for functional history based on his score of 37 for the daily activities lower
limb questionnaire; with regard to physical examination, he assigned a grade modifier of one, for
a mild problem, for minimal palpatory findings, consistently documented, without observed
abnormalities, pursuant to Table 16-7, Section 16.3b, page 517 of page 509 of the A.M.A.,
Guides, the tables pertaining to rating lower extremity impairments based on physical
examination. He found a grade modifier of one for clinical studies, a mild problem pursuant to
Table 16-8, page 519 of the A.M.A., Guides7 based on the January 12, 2011 MRI scan, which
showed grade 2-3 patellofemoral chondromalacia involving the patella and trochlea and mild
medial femoral condyle cartilage changes, with mild prepatellar and prepatellar tendon
subcutaneous edema. The medical adviser believed that these changes, as shown by MRI scan,
equated to a grade modifier of one, for mild findings.
Based on the above findings OWCP’s medical adviser compared the net adjustments
from functional history, physical examination and clinical studies, with grade modifiers of one,
two and one, at the net adjustment formula at page 521 of the A.M.A., Guides. This moved the
grade one to the right of class C, a mild problem, for a remaining grade of D, for a two percent
lower right extremity impairment.8
In pay rate memorandum dated December 28, 2011, OWCP determined that appellant
had a net, overall weekly pay rate of $732.45 based on the effective pay rate of May 21, 2010. It
arrived at this figure by finding that his biweekly base pay was $1,035.27, based on dividing the
date-of-injury annual salary, $26,917.00 (as indicated on his Form CA-7) by 26. OWCP then
calculated appellant’s standard premium pay; multiplying $1,035.27 times 22 percent for a nonSunday workweek, and times 25 percent for Sunday work. It found that this totaled $258.82 in
premium pay, which it added to his biweekly pay and premium pay for a total biweekly pay of
$1,294.09. OWCP calculated his overtime under the Fair Labor Standards Act (FLSA) by taking
his regular hourly rate of $8.99, plus 0.5 for overtime pay, and multiplying this times 38 hours in
overtime, for a total of $170.81 in FLSA overtime pay, which it added to his biweekly pay of
5

Id. at 511.

6

Id. at 516.

7

Id. at 519.

8

Id. at 521.

3

$1,294.09 for a total biweekly pay rate of $1,464.90. It then divided that number by two to
arrive at the weekly pay rate of $732.45.
By decision dated January 3, 2012, OWCP granted appellant a schedule award for a two
percent permanent impairment of the right lower extremity for the period May 21 to June 30,
2010, for a total of 5.76 weeks of compensation. Appellant was paid $549.34 per week based on
his weekly pay rate of $732.45, times the compensation rate of 75 percent.
By letter dated January 15, 2012, appellant requested a review of the written record. He
contended that the effective pay rate of his schedule award, $549.34, was not correct. Appellant
noted that OWCP based his pay rate on his weekly pay as of the date of injury, $732.45, times
the compensation rate of 75 percent when the award should have been based on his earnings as
of May 21, 2010, the date of maximum medical improvement.
Appellant argued that because his entire career was spent in a covered position as a
federal firefighter, his pay rate was governed by the pay regulations for federal firefighters. He
noted that the period of the award was May 21 to June 30, 2010; during this time period he
worked 72 hours per week, 144 hours a pay period. As a firefighter, appellant was compensated
for regular pay for 106 hours, or 53 hours a week, times his hourly rate of $23.65, which
amounted to $1,253.45. He added 19 hours of overtime, which when multiplied by his basic
overtime rate of $35.48 equaled $674.12, for a total weekly pay rate of $1,927.57. Appellant
argued that, when this total is multiplied by the compensation rate of 75 percent, it amounts to
the proper schedule award payment based on a weekly rate of $1,445.68. He attached a leave
and earning statement for the pay period ending August 26, 2010, indicating that his adjusted
basic pay was $65,190.00.
In an April 3, 2012 statement, the employing establishment indicated that appellant’s
overtime pay was included in his adjusted pay of $65,190.00.
By decision dated April 23, 2012, an OWCP hearing representative affirmed the
January 3, 2012 schedule award decision. She found, however, that while OWCP correctly
determined that appellant was entitled to payment of the award based on the date-of-injury pay
rate, it incorrectly calculated the weekly pay rate, resulting in an incorrect schedule award
payment. With regard to appellant’s pay rate contention, the hearing representative found that
appellant reached maximum medical improvement as of May 21, 2010. She stated that
appellant’s annual pay rate on the date of injury, April 21, 1997, was $26,917.00, as indicated by
the employing establishment, and $64,528.00, at the time he stopped work on May 21, 2010, as
indicated on the Form CA-7s completed by the employing establishment.
OWCP calculated the effective pay rate of the schedule award based on the date-of-injury
pay rate. The hearing representative noted that there had been no recurrence, surgery or prior
period of temporary total disability and that the consumer price index (CPI) waiting period was
effective the date of maximum medical improvement.
The hearing representative therefore found that OWCP properly determined that the
schedule award was payable using appellant’s date-of-injury pay rate, effective as of the date of
maximum medical improvement. She then calculated appellant’s salary by relying on the

4

Federal Firefighters Overtime Pay Reform Act of 1998. OWCP calculated appellant’s overtime
ate as $166.63, whereas the correct calculation, based on an hourly rate of $8.77 times 1.5, times
38 hours, amounted to an FLSA overtime rate of $499.89. This overtime rate, $499.89, when
added to his biweekly pay of $1,762.92 and divided by 2, amounts to the proper, corrected
weekly pay rate of $881.46.
Therefore, OWCP’s hearing representative determined that appellant was entitled to an
amended payment, for the period of the schedule award, at the higher pay rate of $881.46. She
set aside the January 3, 2012 pay rate determination and remanded for recalculation of
appellant’s pay rate, based on the corrected weekly pay rate of $881.46.
By letter dated November 26, 2012, appellant requested reconsideration. He stated that
the pay regulations for Federal Firefighters, 5 U.S.C. §§ 5545b, 5548, 5553, included the 2009
Federal Firefighter Pay Chart published by the Office of Personnel Management and by Average
Salary Report. Appellant contended that these documents show that the correct adjusted basic
pay had not been used. He further argued that he was actually a GS-9, Step 9 employee.
Appellant reiterated his contention that his schedule award should have been paid in the amount
of $1,927.57.
By decision dated February 12, 2013, OWCP denied modification. It stated that, as the
hearing representative found, the rate of pay for schedule award purposes is the highest rate
which satisfies the terms of section 8101(4). OWCP noted that Section 8101(4) of FECA defines
monthly pay for purposes of computing compensation benefits as follows: The monthly pay at
the time of injury (DCI) or the monthly pay at the time disability begins (DDB) or the monthly
pay at the time compensation disability recurs (DOR), if recurrence begins more than six months
after the injured employee resumes regular full-time employment with the United States,
whichever is greater. OWCP determined that, as appellant did not establish a period of disability
or recurrence, the date-of-injury pay was his only entitlement. Because his weekly pay rate was
based on his earnings at the time of injury on April 21, 1997, OWCP found that he was not
entitled to a higher pay rate.
By letter dated March 11, 2013, appellant requested reconsideration. He reiterated his
contention that the date-of-injury pay rate was not the correct date to be used for compensation,
that the date of maximum medical improvement, May 21, 2010, was the correct date to be used
for the benefit calculation. Appellant also asserted that his impairment had increased since the
January 3, 2012 schedule decision.
By decision dated June 12, 2013, OWCP calculated appellant’s schedule award based on
the calculations and instructions outlined in its April 23, 2012 decision.
By decision dated June 12, 2013, OWCP denied appellant’s application for review on the
grounds that it neither raised substantive legal questions nor included new and relevant evidence
sufficient to require OWCP to review its prior decision.

5

LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA9 and its implementing regulations10 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.11 The claimant has the burden of proving
that the condition for which a schedule award is sought is causally related to his or her
employment.12
ANALYSIS -- ISSUE 1
In the instant case, OWCP accepted the condition of right knee sprain. Based on this
condition, it granted appellant a schedule award totaling a two percent impairment of the right
lower extremity, relying on the ratings from Dr. Stone and its medical adviser.
The Board notes that the A.M.A., Guides directs examiners to rate diagnosis-based
impairments for the lower extremities pursuant to Chapter 16, which states at page 497, Section
16.2a that impairments are defined by class and grade.13 In accordance with this section the
examiner is instructed to utilize the net adjustment formula outlined at pages 521-22 of the
A.M.A., Guides,14 to obtain the proper impairment rating. Dr. Stone related his findings to the
applicable tables and figures of the A.M.A., Guides. He found that appellant had a two percent
impairment of the right lower extremity based on the Knee Regional Grid, Lower Extremity
Impairments at Table 16-3, page 509 of the A.M.A., Guides. Dr. Stone applied the section
pertaining to contusion or other soft tissue lesion impairments, finding that the section pertaining
to contusion or other soft tissue lesion impairments, appellant’s right knee condition yielded a
class 1 rating for tendinitis, a mild problem. Using the Adjustment Grid, Functional History, at
Table 16-6, page 516 of the A.M.A., Guides,15 he found that appellant had a grade modifier of
two for functional history based on his score of 37 for a daily activities lower limb questionnaire;
with regard to physical examination, he assigned a grade modifier of one, for a mild problem, for
minimal palpatory findings, consistently documented, without observed abnormalities, pursuant
to Table 16-7, Section 16.3b, page 517 of the A.M.A., Guides. While OWCP’s medical adviser
9

5 U.S.C. § 8107.

10

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides (6th ed. 2009).

11

Id.

12

Veronica Williams, 56 ECAB 367, 370 (2005).

13

A.M.A., Guides 497.

14

Id. at 521-22.

15

Id. at 516.

6

concurred with Dr. Stone’s findings on these two elements of rating appellant’s right knee
impairment, he used the January 12, 2011 MRI scan to derive a grade modifier of one for clinical
studies pursuant to Table 16-8, page 519 of the A.M.A., Guides.16 He noted that the MRI scan
demonstrated grade 2-3 patellofemoral chondromalacia involving the patella and trochlea and
mild medial femoral condyle cartilage changes, with mild prepatellar and prepatellar tendon
subcutaneous edema. OWCP’s medical adviser opined that these changes, as shown by MRI
scan, equated to a grade modifier of one, for mild findings. He then compared the net
adjustments from functional history, physical examination and clinical studies, with grade
modifiers of one, two and one, at the net adjustment formula at page 521 of the A.M.A., Guides.
This moved the grade one to the right of class C, a mild problem, for a remaining grade of D, for
a two percent lower extremity impairment.
Based on the above findings OWCP’s medical adviser compared the net adjustments
from functional history, physical examination and clinical studies, all with grade modifiers of
one, at the net adjustment formula at page 521 of the A.M.A., Guides. This yielded a diagnosis
of class 1, mild problem, for a grade D, a two percent lower extremity impairment. Based on
OWCP’s medical adviser report, OWCP determined that appellant had a two percent impairment
of the right leg, as he calculated this rating based on the applicable protocols and tables of the
sixth edition of the A.M.A., Guides. As noted above, OWCP’s medical adviser chose to rate his
diagnosis-based impairment based on appellant’s accepted arthritis condition, rather than
according an impairment rating based on the two surgeries he underwent to repair his torn medial
meniscus and damaged skin. The Board notes that, pursuant to Table 16-3, based upon the
diagnosis of meniscal tear, appellant’s meniscal repair, rated as a class D, would also result in a
default rating of two percent permanent impairment of the right knee.
Therefore, as Dr. Stone and OWCP’s medical adviser provided the only medical reports
which included an impairment rating in accordance with its applicable protocols and tables,
based on appellant’s accepted conditions, OWCP properly granted a schedule award for a two
percent impairment of the right lower extremity in its January 3, 2012 decision.
Appellant has submitted no other medical evidence indicating that he has an impairment
greater than two percent to his right leg. The Board will affirm OWCP’s June 12, 2013 decision.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
LEGAL PRECEDENT -- ISSUE 2
Section 8107 of FECA provides that compensation for a schedule award shall be based
on the employee’s monthly pay.17 For all claims under FECA, compensation is to be based on
the pay rate as determined under section 8101(4), which defines monthly pay as:

16

Id. at 519.

17

5 U.S.C. § 8107.

7

The monthly pay at the time of injury, or the monthly pay at the time disability begins, or
the monthly pay at the time compensable disability recurs, if the recurrence begins more than six
months after the injured employee resumes regular full-time employment with the United States.
Under the Federal Firefighters Overtime Pay Reform Act of 1998,18 in determining the
rate of pay for firefighters with regular tours of duty which generally consists of 24-hour shifts,
pay rate for compensation purposes is determined as follows:
“(a) Annual salary-/-2756 (53 hours of regular pay per week x 52 weeks) =
firefighter hourly rate.
“(b) Firefighter hourly rate x 106 hours = biweekly base pay.
“(c) Firefighter hourly rate x 1.5 = firefighter overtime rate.
“(d) Firefighter overtime rate x number of hours in regular tour in excess of 106
hours = biweekly firefighter overtime.
“(e) Biweekly base pay plus biweekly firefighter overtime/2 = weekly pay rate.
“Most 24-hour shift firefighters have a regular biweekly tour of 144 hours (six 24
hours shifts) consisting of 106 regular hours and 38 firefighter overtime hours;
thus 38 hours (144-1 06) would be used in step (d) above.”
Although overtime pay is normally not included in determining pay rate for compensation
purposes under section 8114 of FECA, section 5545(b) was amended to establish that overtime
pay for firefighters under that section shall be included in any computation of pay under section
8114.19 OWCP’s procedures established a formula for determining pay rate for these
firefighters, using a base pay of 106 biweekly work hours and an overtime rate of 38 hours above
the 106 hours.20
ANALYSIS -- ISSUE 2
The Board has duly reviewed the case record and concludes that OWCP properly
determined appellant’s pay rate for computation of his schedule award.
Appellant contends that his pay rate for the schedule award based on the right lower
extremity impairment should be calculated based on a higher pay rate. He states that the award
should be based on his earnings as of May 21, 2010, the date of maximum medical improvement.
The Board notes that in all situations, including those involving a schedule award, compensation
is to be based on the pay rate either at the time of injury, the rate at the time disability for work
begins, or the rate at the time of recurrence of disability of the type described in section 8101(4)
18

5 U.S.C. § 5545(b).

19

Id. at § 5545(b)(d)4.

20

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.8(d)
(August 2012). See also G.W., Docket No. 12-1171 (October 25, 2012).

8

of FECA, whichever is greater.21 In this case, OWCP noted that appellant’s pay rate was based
on his date of injury, a traumatic injury, and that he did not sustain any recurrence or period of
disability. It calculated his award based on pay rate derived from his Form CA-7 and his leave
and earnings statement. OWCP also relied on the fact that his pay rate was based on his tour of
duty as a firefighter and used the method outlined in the regulations for determining firefighters’
pay.22 As noted above OWCP’s hearing representative found in her April 23, 2012 decision that
appellant’s schedule award pay rate was determined by dividing the date-of-injury annual salary,
$26,917.00 to determine an hourly rate of $9.77, which was then multiplied by 106 hours to
equal a biweekly rate of $1,263.03. She calculated the overtime pay by OWCP through the
proper FLSA overtime method; using an hourly rate23 of $8.77 times 1.5, times 38 hours, which
yielded an FLSA overtime rate of $499.89. This overtime rate, $499.89, when added to his
biweekly pay of $1,762.92 and divided by 2, amounted to the proper, corrected weekly pay rate
of $881.46.
The Board finds that OWCP properly applied section 8114(d)(3) and the FECA
Procedure Manual to determine appellant’s pay rate for compensation purposes based on his date
of injury for a traumatic injury. OWCP complied with its procedure by obtaining information
from the employing establishment and appellant concerning these factors. After considering the
above-noted factors, it properly determined that this pay rate was the most appropriate pay rate to
use for appellant’s June 13, 2013 schedule award.
The terms of FECA are specific as to the method and amount of payment of
compensation; neither OWCP nor the Board has the authority to enlarge the terms of FECA or to
make an award of benefits under any terms other than those specified in the statute. For the
reasons detailed above, OWCP used the correct pay rate to calculate appellant’s benefits.
LEGAL PRECEDENT -- ISSUE 3
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that OWCP erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by OWCP; or by submitting
relevant and pertinent evidence not previously considered by OWCP.24 Evidence that repeats or
duplicates evidence already in the case record has no evidentiary value and does not constitute a
basis for reopening a case.25

21

See Charles P. Mulholland, 48 ECAB 604 (1997).

22

Federal (FECA) Procedure Manual, Part 2 -- Determining Pay Rates, Kinds of Appointments and Tours of Duty,
Chapter 2.900.3(g)(2)(a) “Firefighters who normally work three 24-hour shifts per week. Most firefighters who
work a 24-hour shift have a regular bi-weekly tour of 144 hours (six 24-hours shifts), consisting of 106 regular
hours and 38 “firefighter overtime” hours.” (March 2011). This section appears to be derived from the Federal
Firefighters Overtime Pay Reform Act of 1998.
23

Based upon the total regular biweekly pay for 144 hours of $1,263.03.

24

20 C.F.R. § 10.606(b). See generally 5 U.S.C. § 8128(a).

25

Howard A. Williams, 45 ECAB 853 (1994).

9

ANALYSIS -- ISSUE 2
In the present case, appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law; nor has he advanced a relevant legal argument not previously
considered by OWCP. The March 11, 2013 letter from appellant merely reiterates his
contentions that he was entitled to a greater schedule award and that OWCP used the incorrect
pay rate in calculating his schedule award. This argument is therefore cumulative and repetitive.
Appellant’s reconsideration request failed to show that OWCP erroneously applied or interpreted
a point of law nor did it advance a point of law or fact not previously considered by OWCP. The
OWCP did not abuse its discretion in refusing to reopen appellant’s claim for a review on the
merits.
CONCLUSION
The Board finds that appellant has more than a two percent impairment to his right lower
extremity. The Board finds that OWCP properly determined the pay rate for his schedule award.
The Board finds that OWCP properly refused to reopen appellant’s case for reconsideration on
the merits of his claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the February 12 and June 12, 2013 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: February 26, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

